DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-13, 17, 19, 21, 24-25, 31 and 32 have been cancelled.
Claims 1-8, 14-16, 18, 20, 22, 23 and 26-30 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/22; 2/22/22; 2/3/22; 9/24/21; 6/10/21; 7/30/2020; 7/10/2020; and 3/19/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claims 7, 8, and 20 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what is the level or range that is a “low torque set point” as there is no degree or scale given as to what constitutes a low.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2011/0082734 to Povirk et al.
Regarding claim 1, the Povirk publication teaches a method of controlling a limited slip differential (LSD) 8 of a vehicle, the vehicle having an engine 116, the LSD, and left and right driven wheels operably connected to the LSD, 5the method comprising: determining at least one parameter indicative of a riding condition of the vehicle (this is interpreted as wheel speed difference, see paragraph 0041); based on the at least one parameter, detecting a slippery driving condition (paragraph 0042); and selectively locking the LSD when the slippery driving condition is detected.  See paragraphs 0040-0045 and Figs. 5 and 6.  
Regarding claim 3, determining at least one parameter indicative of a riding condition of the vehicle comprises determining a rotational speed of the left wheel and determining a rotational speed of the right wheel, the method further comprising: comparing the rotational speeds of the left and right wheels; and 20detecting a wheel slip occurrence if a difference between the rotational speeds of the left and right wheels exceeds a predetermined maximum difference in rotational speeds.  Paragraph 0042.
Regarding claim 14, the Povirk publication teaches a differential assembly for use in a vehicle having and engine, and left and right driven wheels, the differential assembly comprising: a limited slip differential (LSD) 8 operatively connectable to a driveshaft 114 and to the left and right driven wheels, the LSD being adapted for transferring torque from the driveshaft to 5the left and right driven wheels; a sensor 134 of at least one parameter indicative of a riding condition of the vehicle; and a control unit operatively connected to the LSD and to the sensor of the at least one parameter indicative of the riding condition of the vehicle, the control unit being adapted for: detecting a slippery driving condition based on the at least one parameter 10indicative of the riding condition of the vehicle, and controlling selective locking of the LSD when the slippery driving condition is detected. See paragraphs 0040-0045 and Figs. 5 and 6.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0082734 to Povirk et al.
Regarding claim 15, the Povirk publication lacks a specific teaching of an input port adapted for receiving measurements from the sensor of the at least one parameter indicative of the riding condition of the vehicle; an output port adapted for forwarding control commands to the LSD; and a processor operatively connected to the input port and to the output port, the processor being adapted for: detecting the slippery driving condition, and in response to detecting the slippery driving condition, causing the output port to forward a control command for locking the LSD.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to realize there are input and output ports to the controller 126, since schematically in Fig. 5 it is shown that different signals go in and out of the controller.
Regarding claim 16, wheel speed sensors 134 adapted for measuring rotational speeds of the left and right wheels, wherein: the control unit further comprises a memory 128  storing configuration information for controlling the LSD; the configuration information comprises a predetermined maximum difference in rotational speeds; the input port is further adapted for receiving rotational speed measurements from the wheel speed sensors; the processor is operatively connected to the memory; and the processor is further adapted for: comparing the rotational speeds of the left and right wheels, and detecting a wheel slip occurrence if a difference between the rotational speeds of the left and right wheels exceeds the predetermined maximum difference in rotational speeds.  See Fig. 5 and paragraphs 0035-0044.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 14-16, 18, 20, 22, 23 and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,962,097. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims have a limited slip differential, detecting a slippery condition, locking the LSD, detecting wheel speed difference and preloading the LSD, the claims of the ‘097 patent are a species that anticipates the claimed genus of the application being examined. MPEP 804(II)(B)(1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 5,752,753 to Klement et al. teaches a limited slip differential.
U.S. Publication No. 2010/0304930 to Poulin teaches a locking differential.
German Patent No. DE102005049396 to Bauer et al. teaches a differential lock control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655